Citation Nr: 1724595	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service connected disabilities (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from October 1985 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the appealed February 2008 rating decision, the RO granted service connection for lumbosacral spine degenerative disc disease; an initial noncompensable rating was assigned, effective August 1, 2007.  In February 2009, the RO assigned an initial disability rating of 10 percent effective August 1, 2007.  The RO also granted service connection for right lower extremity neuropathy at an initial 10 percent disability rating effective August 1, 2007.  

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge in January 2010.  A transcript of that hearing is of record.

In November 2010, the Board, in part, remanded the issue of entitlement to a TDIU to the RO for additional development.

By a June 2012 rating action, the RO assigned a 20 percent disability rating to the service-connected low back disability, effective July 13, 2011--the date of a VA examination report reflecting an increase in severity of this disability.  By a May 2015 rating action, the RO assigned a 20 percent disability rating to the right lower extremity neuropathy, effective February 5, 2015--the date of the Veteran's claim for increased compensation for this disability.  

In November 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  
FINDING OF FACT

The Veteran failed, without good cause, to report for a December 2016 VA Social and Industrial examination that was necessary to determine whether his service-connected disabilities alone rendered him incapable of obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The claim of entitlement to a TDIU rating, to include on an extraschedular basis lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the November 2015 Board remand directives, the RO scheduled the Veteran for a Social and Industrial Survey in December 2016.  In December 2016, the Veteran was contacted regarding the examination and reported that he did not want to attend the Social Industrial Survey examination because he felt "it would not do any good."  The Board emphasizes that the duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claim for entitlement to a TDIU rating.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim. 38 C.F.R. § 3.655(a).  The Veteran's claim for a TDIU is a claim for a higher disability evaluation; that is, it is not an original compensation claim, and the disposition of the claim is entirely dependent upon the severity levels of disabilities which have already been service connected.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (emphasis added).

As the Veteran failed to report for an examination scheduled for his TDIU claim and he has not shown good cause for failing to appear, denial of a TDIU based on the application of 38 C.F.R. § 3.655(b) is warranted.

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (2) (West 2014); see also 38 C.F.R. §§ 3.159, 3.326 (2016).  For the reasons set forth above, the Board finds that the Veteran's claim of entitlement to a TDIU rating, to include on an extraschedular basis lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the Veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Because of the Veteran's failure to report for a VA Social and Industrial examination without good cause, the claim of entitlement to a TDIU rating, to include on an extraschedular basis must be denied.  38 C.F.R. § 3.655 (b).

ORDER

TDIU is denied.



____________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


